DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received July 14, 2021.  No claims have been canceled. Claims 1-4 and 7-8 have been amended.  New claims 9-11 have been added.  Therefore, claims 1-11 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
   Response to Amendment/Arguments
Claim Rejections - 35 USC § 112
Applicant’s amendments are sufficient to overcome the rejection set forth in the previous Office Action for failing to comply with written description requirement.  The examiner withdraws the 112(a) rejection of clam 1-8.  
Claim Rejections - 35 USC § 101

Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive. 
In the remarks applicant argues with respect to step 2A prong 1, the amendments claimed that the amended claims recite a server that commands a processing layer in a plurality of cash processing machines to perform processing (i.e. how to move each of elements including cash processing section).  Applicant argues that are no longer in the abstract category of a commercial activity.  The examiner respectfully disagrees.  The claim limitations recite a system and system computer components for the intended use.  The only positively recited functions include “receives a processing request”, “converts a first processing request” and “passes the processing request” to a cash processing machine.  The limitations recited below is the technical environment to apply the functions of the request at a cash processing machine. Although claim 1 provides details of the computer components of the claimed system, the limitations do not recite an functions beyond “receive”, “convert” and “passes request to cash machine” 
A cash processing system, comprising: a plurality of cash processing machines that perform cash processing, machine types of the plurality of cash processing machines being different from each other; a server; and a terminal apparatus that is connected to the plurality of cash processing machines via the server and receives a first processing request for the plurality of cash processing machines, wherein:
the terminal apparatus comprises a first interface, the first interface including at least a user interface and a first communication interface for achieving [directed toward intended use] the function pertaining to the cash processing to connect the terminal apparatus and the server, each of the plurality of cash processing machines comprises a cash processing section for depositing or withdrawing cash, a control section that is provided with a processing layer executing tasks controlling mechanisms of the cash processing section and a second interface that is different for each machine type respectively, the second interface comprises at least a second communication interface that connects the respective cash processing machine and the server and the server comprises a relay processing section that receives the first processing request from 

the terminal apparatus via the first communication interface, converts the first processing request into a second processing request in conformity with the second communication interface of the cash processing machine, and passes the second processing request to the cash processing machine, and the server functions as higher-level layers to command the processing layer to achieve the cash processing by the cash processing section.

With respect to the argument that the server functions limitations “as a higher level layers to command” provide patent eligibility, these higher layers are irrelevant as “layers” do not actually perform any functions.  Although the claim list a plethora of computer components the claimed limitation fail to provide technical processes,  instead merely describes the system components.  The actual functions of receive processing request, convert request into second processing request to conform with second communication interface and passes the request to cash processing machine is a process directed toward commercial activity related to cash processing are recited at a high level of generality without any details directed toward the functional processes.  Such concept are found in the abstract category of “methods of organizing human activity”.  The rejection is maintained. 
In the remarks applicant recites the limitations and argues that when considered as a whole the claimed subject matter integrates the judicial exception into a practical application by improving upon the functioning of technology or technological field.  Applicant states that cash processing machines require processing layer for task and that high level layers for achieving processing actions such as deposits/withdrawals can be transferred to a server.  Applicant argues that this transfer can reduce hardware resources and reduce cost in cash processing. The examiner does not find applicant’s argument persuasive.  The applicant has not pointed out how the simple processes 
In the remarks applicant argues that version upgrades of functions only requires update of software implemented on the server.  Applicant argues that setting and controlling operational authorization of cash machines by the operator on a server in a centralized manner improve upon the efficiency of maintenance operations.  Applicant is arguing functions not claimed.   The claimed limitations are silent with respect to setting and controlling operational authorization.  The rejection is maintained.
Applicant argues that the combination or parts and amendments are not suggested by the prior art references and therefore is patent eligible.  Applicant’s attempt to use novelty as sufficient for patent eligibility is not persuasive.  Novelty…is not the issue when determining whether a claimed invention is directed toward patent eligible subject matter. (see Parker v Flook, 437 US 584, 588 (1978).  Instead the claims must provide “an element or combination of elements that is “sufficient to ensure the patent in practice amounts to significantly more than a patent upon the ineligible concept itself (see Alice 134, S. Ct at 2355).  We may assume that the techniques claimed are Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102    novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function).   Applicant’s argument is not persuasive. 
 In the remarks applicant argues that new claim 9 is patent eligible.  Specifically applicant argues that the terminal apparatus with an application program with first communication interface is not directed toward the statutory category of an abstract idea.  The examiner disagrees.  See rejection below. 
In the remarks applicant argues that under step 2A prong 2, claim 9 is patent eligible for improvements to a technical field. The examiner disagrees.  See rejection below. 
In the remarks applicant argues that claim 9 is directed toward a first communication interface of the apparatus is common regardless of second interfaces of the cash processing machine which develops and maintenance the terminal software can be implemented.  The examiner disagrees.  See rejection below. 
In the remarks applicant argues that claim 9 is directed toward a new machine type that can be supported by updating the web application program in the server.  The examiner disagrees.  See rejection below.
In the remarks applicant argues that the combination of elements of claim 9 transforms any identified judicial exception into patent eligible subject matter.  The examiner respectfully disagrees.  See rejection below.
 Applicant argues that the combination or parts and amendments are not suggested by the prior art references and therefore is patent eligible.  The examiner respectfully disagrees with the premise of applicant’s argument see response above with respect to argument (4).
  In the remarks applicant argues that claim 11 is not directed toward any identified abstract category under step 2A prong 1.  The examiner respectfully disagrees.  See rejection below.
  In the remarks applicant recites the claim 11 limitations arguing that claim limitations when considered as a combination improve upon technology and therefore are patent eligible.  The examiner respectfully disagrees.  See rejection below.
  In the remarks applicant argues that the operator of claim 11 can efficiently execute a maintenance operation based on cash inventory by the cash processing 
 In the remarks applicant argues that the limitations of claim 11recited are not taught by the prior art references.  The examiner respectfully disagrees with the premise of applicant’s argument see response above with respect to argument (4).
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-8:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims. Such systems 
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 1 recites a process to receive a request, convert the request into a format applicable to the receiving machine and passing the request to a machine.  The claimed limitations which under its broadest reasonable interpretation, covers performance of transaction.   Such concepts of receiving data at a transaction device, converting the data and passing on the request to the cash machine can be found in the abstract category of commercial activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a cash processing system where a server of the system performs the function of (1) receiving a request the conforms with a common interface-insignificant extra solution activity (2) converts the request in conformity with the device interfaces –For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).and then (3) passes the request to the cash machine –post solution insignificant extra solution activity.    The functions of “receive”, “convert” and “pass” are recited at a high-level of generality such that it amounts to no more than applying the 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination.  This is because when considered as a combination of parts the combination of limitations (1) and (2) convert/reformat data according to the devices receiving the data and format of the machine selected- which is no more than data manipulation of data receive to a compatible format of another device(see 2106.05 -For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994))..  The combination of limitations (1)-(2) and (3) is directed toward insignificant extra solution activity of transmitting data related to a commercial request- a common business practice (see-2106.05-Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)),
The recited combination or claim limitations as a whole fails to provide limitations indicative of integration into a practical application.  The claimed limitations are not directed toward improvements to the functioning of a computer or to other technology or technical filed.  Additionally, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to receive a request, convert/reformat 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a cash processing system comprising cash processing machines, a terminal apparatus, a server connected to cash processing machines and the terminal apparatus via a network, the cash processing machine comprises device interfaces, and the server comprises an application that provides the terminal apparatus and a relay processing section that receives, convert and passes data.   Taking the claim elements separately, the function performed by the system at each step of the process is purely conventional.  Using a relay processing section of a system to receive, select machine, convert and pass data ----are some of the most basic functions of a computer
All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Absent a possible narrower construction of the terms “receiving”, “converting” and “passing”... are functions can be achieved by any general purpose computer elements without special programming").  None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The 
The specification supports the analysis that the system and processes claimed are conventional and well understood.  
The specification recites para 0012, para 0018, para 0021, para 0042-0043, para 0051, para 0063, para 0069 makes clear that the computer elements are generic and the functions recited are generic and conventional.   The specification in para 0050-0051, para 0055, para 0057-0058, para 0071 and 0077 makes clear that the selects machine is a manual process by the operator.  
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 

Examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 

An "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed.   For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-8 these dependent claim have also been reviewed 
In reference to Claims 9-10:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 9 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. System claim 9 functions corresponds to the functions of system claim 1.  Therefore, claim 9 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: System claim 9 functions corresponds to the functions system claim 1.  Therefore, claim 9 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a cash processing system comprising a plurality of cash processing machines different from each other, a server, a relay processing section, a terminal apparatus connected to the plurality of cash machines, via a server that “receives processing request”–is purely functional and generic. Nearly every computer system for implementing a function will include a computer elements capable of performing the basic computer functions -of “receiving”, “convert a request in conformity with second interface” and “passes request”.  The cash processing system’s cash processing machines comprising cash processing section for depositing/withdrawing cash and a second interface different from each machine type respectively, the second interface connects the respective cash processing machine and server- is generic and does not perform any functions in the claim and therefore is not directed toward the inventive concept.  The server of the cash processing system 
The remaining dependent claim 10—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claim 10 this dependent claim has also been reviewed with the same analysis as independent claim 9. Dependent claim 10 is directed toward the user interface is common regardless of machine types of plurality of cash machines and application program provided with user interface functions, well-known conventional technology.  As evidence the examiner provides US Pub No. 2019/0140759 A1 by Su, US Pub No. 2018/0324505 A1 by Zhen which both disclose ATM service using common 
[0077] Communication interface 590 preferably implements industry promulgated protocol standards, such as Ethernet IEEE 802 standards, Fiber Channel, digital subscriber line ("DSL"), asynchronous digital subscriber line ("ADSL"), frame relay, asynchronous transfer mode (ATM"), integrated digital services network ("ISDN"), personal communications services ("PCS"), transmission control protocol/Internet protocol ("TCP/IP"), serial line Internet protocol/point to point protocol ("SLIP/PPP"), and so on, but may also implement customized or non-standard interface protocol as well.
The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 9. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claim 10 is directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claim 11: 
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 11 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 11 recites a process to receive a request, convert the request into a format applicable to the receiving machine, passing the request to a machine and presenting an inventory amount.  The claimed limitations which under its 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a cash processing system where a server of the system performs the function of (1) receiving a request the conforms with a common interface-insignificant extra solution activity (2) converts the request in conformity with the device interfaces –For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994));  (3) passes the request to the cash machine –post solution insignificant extra solution activity and (4) presenting inventory amount- insignificant activity of outputting information.    The functions of “receive”, “convert”, “pass” and “present” are recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the cash processing system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Although the claimed limitations are confined to a particular technological environment, 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination.  This is because when considered as a combination of parts the combination of limitations (1) and (2) convert/reformat data according to the devices receiving the data and format of the machine selected- which is no more than data manipulation of data receive to a compatible format of another device(see 2106.05 -For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994))..  The combination of limitations (1)-(2) and (3) is directed toward insignificant extra solution activity of transmitting data related to a commercial request- a common business practice (see-2106.05-Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)),  
The recited combination or claim limitations as a whole fails to provide limitations indicative of integration into a practical application.  The claimed limitations are not directed toward improvements to the functioning of a computer or to other technology or technical filed.  Additionally, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to receive request, convert/reformat request, pass reformatted/converted request and present information for a commercial activity.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical process for performing the abstract idea that could then be pointed to as being 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a cash processing system comprising a plurality of cash processing machines of different form each other, a server, a terminal apparatus connected to plurality of cash machines via the server.  The terminal apparatus comprises a first interface to connect the terminal and server.  The plurality of cash machines comprises second interface that is different for each machine type and connects cash machine and server.  The server comprises a relay processing section that receives processing request via a communication interface, converts the first processing request into a second processing request in conformity with the second communication interface of the cash processing machine, passes request and present inventory amount - are some of the most basic functions of a computer.  Nearly every relay processing computer component is capable of performing the basic process of receiving request, converting/reformatting request and passing data as these are some of the most basic functions of a computer.   Taking the claim 
All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Absent a possible narrower construction of the terms “receiving”, “converting” and “passing”... are functions can be achieved by any general purpose computer elements without special programming").  None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 
The specification supports the analysis that the system and processes claimed are conventional and well understood.  
The specification recites para 0012, para 0018, para 0021, para 0042-0043, para 0051, para 0063, para 0069 makes clear that the computer elements are generic and the functions recited are generic and conventional.   The specification in para 0050-0051, para 0055, para 0057-0058, para 0071 and 0077 makes clear that the selects machine is a manual process by the operator.  
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 

Examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 

An "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed.   For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,870,724 by Lawlor et al. (Lawlor) in view of “ATM networks Overview” by Jain (Jain) and further in view of US Pub No. 2004/0217163 A1 by Savage (Savage)
In reference to claim 1:
Lawlor teaches:
(Currently Amended)  A cash processing system ((Lawlor) in at least FIG 1), comprising: 
a plurality of cash processing machines that perform cash processing, machine types of the plurality of cash processing machines being different from each other, a server [central computer] ((Lawlor) in at least Col 4 lines 16-27, Col 5 lines 5-40, Col 8 lines 30-65, Col 13 lines 30-40, Col 40 lines 27-65) and a terminal apparatus that is connected to the plurality of cash processing machines via the server [central computer] ((Lawlor) in at least abstract; Col 1 lines 15-22, Col 5 lines 5-40 wherein the prior art teaches POS connected to central computer and ATM; Col 6 lines 34-45, Col 7 lines 25-38, Col 14 lines 59-Col 15 lines 1-8, Col 17 lines 60-Col 18 lines 1-24, Col 19 lines 8-43) and receives a first processing request for the plurality of cash processing machines ((Lawlor) in at least Col 6 lines 63-Col 7 lines 1-33, Col 22 lines 4-34) wherein:
the terminal apparatus comprises a first interface, the first interface including at least a user interface and a first communication interface for achieving the function pertaining to the cash processing that connect the terminal apparatus and the server [central computer] [directed toward intended use] ((Lawlor) in at least Abstract; Col 17 lines 60-Col 18 lines 1-24, Col 18 lines 35-58, Col 19 lines 8-24)), each of the plurality of cash processing machines comprises a cash processing section for depositing or withdrawing cash, a control section that is provided with a processing layer executing tasks controlling mechanisms of the cash processing section and a second interface that is different for each machine type respectively ((Lawlor) in at least Abstract; Col 4 lines 17-27 wherein the prior art teaches based on manufacturer ATM’s have different input/interface means, Col 4 lines 27-34 wherein the prior art teaches ATM for use in financial transaction such as , the second interface comprises at least a second communication interface that connects the respective cash processing machine and server ((Lawlor) in at least Col 4 lines 17-27 wherein the prior art teaches based on manufacturer ATM’s have different input/interface means, Col 8 lines 30-55 wherein the prior art teaches newer ATM models interface different from extremely different from standard ATM interface, Col 17 lines 48-Col 18 lines 1-24); and 
the server [central computer] comprises:
a relay processing section that receives the first processing request from the terminal apparatus via the first communication via the first communication interface, converts the first processing request into a second processing request in conformity with the second communication interface of the cash processing machine, and passes the second processing request the cash processing machine((Lawlor) in at least FIG. 1, FIG. 12; Col 4 lines 6-16, lines 35-39, Col 6 lines 62-Col 7 lines 1-13, Col 13 lines 38-40, Col 17 lines 48--Col 18 lines 1-27 wherein the prior art teaches the central computer/server interfaces with remote terminals using standard protocol and conversions between two protocols, Col 20 lines 36-44 wherein the prior art teaches the interchange interface module 
the server functions as higher-level layers to command the processing layer to achieve the cash processing by the cash processing section. ((Lawlor) in at least Col 4 lines 27-34 wherein the prior art teaches ATM for use in financial transaction such as deposits/withdrawal; Col 8 lines 30-55 wherein the prior art teaches newer ATM models interface different from extremely different from standard ATM interface, Col 17 lines 50-Col 19 lines 1-22 wherein the prior art teaches the ATM command processing for ATM interchanges to perform transactions,  Col 19 lines 46-Col 20 lines 1-44 wherein the prior art teaches a plurality of module performing each processing section for cash processing)
Lawlor makes obvious but does not explicitly teach:
a server
Although Lawlor does not explicitly recite the term “server”, a server is a computer or computer program that provides functionality for other programs and devices.   The prior art teaches a central computer with would have led one of ordinary skill in the art to arrive to the claimed invention. 
Lawlor does not explicitly teach:
first communication interface
a processing layer
a relay processing section
Jain teaches:
a server ((Jain) in at least page 19-21), 
a relay processing section ((Jain) in at least page 34, page 36, page 48, 
cash processing machines comprises a cash processing section for depositing or withdrawing cash, a control section that is provided with a processing layer executing tasks controlling mechanisms of the cash processing section ((Jain) in at least page 9-10 wherein the prior art teaches different protocol layers; page 16-17, page 41, page 46-49, page 51-52)
Both Lawlor and Jain are directed toward ATM architecture, control component and computer elements.  Jain teaches the motivation of servers as part of the Lan components and operations in order to perform such operations as initialization, registration, address resolution, forwarding traffic to members.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the ATM architecture of Lawlor to include servers as taught by Jain since Jain teaches the motivation of servers as part of the Lan components and operations in order to perform such operations as initialization, registration, address resolution, forwarding traffic to members,
Both Lawlor and Jain are directed toward ATM architecture, control component and computer elements.  Jain teaches the motivation of relay processing part of the ISBN user network interface to be applied in processes such as frame relay and ATM 
Both Lawlor and Jain are directed toward ATM architecture, control component and computer elements.  Jain teaches the motivation of processing layer executing tasks controlling mechanisms as ATM architecture is a standard in ATM architecture and used for protocol layers used for transmission, congestion control, cell header generation/removal at source destination, reset connection identifiers, cell address translation and sequential delivery and adaptation used for task which include how to break application messages to cells. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the ATM architecture of Lawlor to include processing layers as taught by Jain since Jain teaches the motivation of processing layer executing tasks controlling mechanisms as ATM architecture is a standard in ATM architecture and used for protocol layers used for transmission, congestion control, cell header generation/removal at source destination, reset connection identifiers, cell address translation and sequential delivery and adaptation used for task which include how to break application messages to cells . 
Savage teaches:
the terminal apparatus comprises a first interface, the first interface including at least a user interface and a first communication interface that connect the terminal apparatus and the server  ((Savage) in at least para 0007, para 0012, para 0019)
Both Lawlor and Savage are directed toward user devices communicating with central service servers.  Savage teaches the motivation of a first communication interface in order to communicate with a service server for retrieving information to be presented to the user.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the communication details between user and central computer/server of Lawlor to include a first communication interface as taught by Savage since Savage teaches the motivation of a first communication interface in order to communicate with a service server for retrieving information to be presented to the user.   
In reference to Claim 2:
The combination of Lawlor, Jain and Savage discloses the limitations of independent claim 1.  Lawlor further discloses the limitations of dependent claim 2:
(Currently Amended) The cash processing system according to claim 1 (see rejection of claim 1 above), 
wherein the relay processing section presents a state of the cash processing machine to the terminal apparatus, in response to the first processing request by the 
In reference to Claim 4:
The combination of Lawlor, Jain and Savage discloses the limitations of independent claim 1.  Lawlor further discloses the limitations of dependent claim 4:
(Currently Amended) The cash processing system according to claim 1 (see rejection of claim 1 above), 
wherein the relay processing section presents the cash processing executable in the cash processing machine to the terminal apparatus, in response to the processing request by the terminal apparatus, the first processing request including designation the cash processing machine. ((Lawlor) in at least Col 11 lines 24-40, Col 18 lines 5-24, Col 21 lines 15-40, Col 22 lines 4-30, Col 32 lines 16-41, Col 38 lines 54-Col 39 lines 1-14).
In reference to Claim 7:
The combination of Lawlor,  Jain and Savage discloses the limitations of independent claim 1.  Lawlor further discloses the limitations of dependent claim 7:

Savage teaches:
wherein the first interface user interface is a web application program interface (WebAPI). ((Savage) in at least para 0012, para 0059)
Both Lawlor and Savage are directed toward user devices communicating with central service servers.  Savage teaches the motivation of a first communication interface comprising web services interface in order to allow the service provider server to transform information in a format used by the server to information in a format used by the first interface.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the interface details between user and central computer/server of Lawlor to include a first communication interface as taught by Savage since Savage teaches the motivation of a first communication interface comprising web services interface in order to allow the service provider server to transform information in a format used by the server to information in a format used by the first interface.
In reference to Claim 9:
The combination of Lawlor, Jain and Savage discloses the limitations of independent claim 9
The cash processing system claim 9 functional processes correspond to the system functions of system claim 1.  The additional limitations recited in claim 20 that go 

a terminal apparatus that is connected to the plurality of cash processing machines via the server [central computer] and receives a first processing request for the plurality of cash processing machines ((Lawlor) in at least abstract; Col 5 lines15-40, Col 7 lines 60-Col 8 lines 1-5, Col 8 lines 30-45, Col 17 lines 60-Col 18 lines 1-25), wherein:
the first communication interface is common irrespective of the machine types of the plurality of cash processing machines, each of the plurality of cash processing machines comprises a cash processing section for depositing or withdrawing cash ((Lawlor) in at least Abstract; Col 4 lines 17-27 wherein the prior art teaches based on manufacturer ATM’s have different input/interface means, Col 4 lines 27-34 wherein the prior art teaches ATM for use in financial transaction such as deposits/withdrawal; Col 8 lines 30-55 wherein the prior art teaches newer ATM models interface different from extremely different from standard ATM interface, Col 17 lines 50-Col 19 lines 1-22 wherein the prior art teaches the ATM command processing for ATM interchanges to perform transactions,  Col 19 lines 46-Col 20 lines 1-44 wherein the prior art teaches a plurality of module performing each processing section for cash processing; Col 30 lines 47-67), and a second interface that is different for each machine type respectively, the second interface comprises at least a second communication interface that connects the respective cash processing machine and the server ((Lawlor) in at least Col 4 lines 17-27 wherein the prior art teaches based on manufacturer ATM’s have different input/interface 
the server comprises:
an application providing section that provides the terminal apparatus with an application program provided with the first communication interface function ((Lawlor) in at least Col 6 lines 33-50, Col 18 lines 23-35, Col 18 lines 65-Col 19 lines 1-43);
Therefore, claim 9 has been analyzed and rejected as previously discussed with respect to claim 1. 
Claims 3, 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,870,724 by Lawlor et al. (Lawlor) in view of “ATM networks Overview” by Jain (Jain) in view of US Pub No. 2004/0217163 A1 by Savage (Savage) as applied to claim 1 above, and further in view of US Pub No. 2016/0086143 A1 by Hao et al. (Hao)
In reference to Claim 3:
The combination of Lawlor, Jain and Savage discloses the limitations of independent claim 1.  Lawlor further discloses the limitations of dependent claim 3:
(Currently Amended) The cash processing system according to claim 1
wherein the relay processing section presents the cash processing machine capable of executing the cash processing to the terminal apparatus in response to the first processing request by the terminal apparatus, the processing request including designation of the cash processing which … the plurality of cash processing machines are capable of executing ((Lawlor) in at least Col 11 lines 24-40, Col 18 lines 5-24, Col 21 lines 15-40, Col 22 lines 4-30).
Lawlor does not explicitly teach:
the processing request including designation of the cash processing which two or more of the plurality of cash processing machines are capable of executing
Hao teaches:
the processing request including designation of the cash processing which two or more of the plurality of cash processing machines are capable of executing ((Hao) in at least para 0044-0046, para 0050, para 0055)
Both Lawlor and Hao are directed toward communicating with cash processing machines (ATM) and passing request to process a transaction using cash processing machines (ATM).  Hao teaches the motivation that is needed to have the ability to select a cash processing machine (ATM) so that only machines which have been determined to be enabled to complete the transaction are selected.  Hao further teaches the motivation of an ATM locator page so that the user may understand the location of the enabled ATM as it relates to the location of the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the 
In reference to Claim 5:
The combination of Lawlor, Jain and Savage discloses the limitations of independent claim 1.  Lawlor further discloses the limitations of dependent claim 5:
(Previously Presented) The cash processing system according to claim 1 (see rejection of claim 1 above), wherein, when the relay processing section 
Hao teaches:
determines that the cash processing designated by the first processing request from the terminal apparatus is inexecutable by the cash processing machine, the relay processing section notifies the terminal apparatus of inexecutability of the cash processing, and stops the cash processing
Both Lawlor and Hao are directed toward communicating with cash processing machines (ATM) and passing request to process a transaction using cash processing machines (ATM).  Hao teaches the motivation that is needed to have the ability to determine whether a cash processing machine (ATM) is enabled to complete the transaction request and to provide a notification to the user of the ATM ability and to cancel or decline request where transaction do not match.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the cash processing machine communication and functions for cash machine transactions of Lawlor to include the notification of ATM capability and stop transaction processes of Hao since Hao teaches the motivation that is needed to have the ability to determine whether a cash processing machine (ATM) is enabled to complete the transaction request and to provide a notification to the user of the ATM ability and to cancel or decline request where transaction do not match.  
In reference to Claim 6:
The combination of Lawlor, Jain and Savage discloses the limitations of independent claim 1.  Lawlor further discloses the limitations of dependent claim 6:
(Previously Presented) The cash processing system according to claim 1 (see rejection of claim 1 above),
Hao teaches
wherein the relay processing section limits the cash processing machines that are controllable, or types of the cash processing to be executed by the cash processing machine, based on an authorization level of an operator handling the cash processing machine.((Hao) in at least para 0052-0053 wherein the prior art teaches determining level of confidence that user is authentic)
Both Lawlor and Hao are directed toward communicating with cash processing machines (ATM) and passing request to process a transaction using cash processing machines (ATM).  Hao teaches the motivation of determining the level of user authentication in order to determine probability of the customer is identified as authentic.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the cash processing machine communication and functions for cash machine transactions of Lawlor to include the determining a level of authentication of the user as taught by Hao since Hao teaches the motivation of determining the level of user authentication in order to determine probability of the customer is identified as authentic.
In reference to Claim 8:
The combination of Lawlor, Jain and Savage discloses the limitations of independent claim 1.  Lawlor further discloses the limitations of dependent claim 8:
(Currently Amended)  The cash processing system according to claim 1 (see rejection of claim 1 above),
Lawlor does not explicitly teach:
wherein the plurality of cash processing machines is installed in a single store.
Hao teaches:
wherein the plurality of cash processing machines is installed in a single store.((Hao) in at least para 0073).
Both Lawlor and Hao are directed toward ATM usage.  Hao teaches the motivation of multiple ATM’s in a mall locations which as Malls have multiple levels.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the plurality of ATM’s usage details to include location of multiple ATM’s in a store as taught by Hao since Hao teaches the motivation of multiple ATM’s in a mall locations which as Malls have multiple levels.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,870,724 by Lawlor et al. (Lawlor) in view of “ATM networks Overview” by Jain (Jain) in view of US Pub No. 2004/0217163 A1 by Savage (Savage) as applied to claim 1 above, and further in view of CN 14,00565 A by Kong (Kong)
In reference to Claim 10:
The combination of Lawlor,  Jain and Savage discloses the limitations of independent claim 9.  Lawlor further discloses the limitations of dependent claim 10:

the user interface is common irrespective of the machine types of the plurality of cash processing machines((Lawlor) in at least Abstract; Col 4 lines 17-27 wherein the prior art teaches based on manufacturer ATM’s have different input/interface means, Col 4 lines 27-34 wherein the prior art teaches ATM for use in financial transaction such as deposits/withdrawal; Col 8 lines 30-55 wherein the prior art teaches newer ATM models interface different from extremely different from standard ATM interface, Col 17 lines 50-Col 19 lines 1-22 wherein the prior art teaches the ATM command processing for ATM interchanges to perform transactions,  Col 19 lines 46-Col 20 lines 1-44 wherein the prior art teaches a plurality of module performing each processing section for cash processing; Col 30 lines 47-67) 
Lawlor does not explicitly teach:
and the application program is provided with the user interface function.
Kong teaches:
the user interface is common irrespective of the machine types of the plurality of cash processing machines and the application program is provided with the user interface function.((Kong) in at least para 0005)
Both Lawlor and Kong recognize the need to protocol conversion of data with respect to communication between device with different formats.  Kong teaches the motivation of an application program provided by the user interface function as a means .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,870,724 by Lawlor et al. (Lawlor) in view of US Pub No. 2016/0098904 A1 Choudhury et al (Choudhury) and further in view of US Pub No. 2004/0217163 A1 by Savage (Savage)
In reference to Claim 11:
The combination of Lawlor, Jain and Savage discloses the limitations of independent claim 11
(New) A cash processing system ((Lawlor) in at least FIG 1), comprising:
a plurality of cash processing machines that perform cash processing, machine types of the plurality of cash processing machines being different from each other ((Lawlor) in at least Col 4 lines 16-27, Col 5 lines 5-40, Col 8 lines 30-65, Col 13 lines 30-40, Col 40 lines 27-65); 
a server [central computer] ((Lawlor) in at least abstract; Col 7 lines 25-50); and
a terminal apparatus that is connected to the plurality of cash processing machines via the server  ((Lawlor) in at least Abstract; Col 17 lines 60-Col 18 lines 1-24, Col 18 lines 35-58, Col 19 lines 8-24) and receives a first processing request for the plurality of cash processing machines ((Lawlor) in at least FIG. 1, FIG. 12; Col 4 lines 6-16, lines 35-39, Col 6 lines 62-Col 7 lines 1-13, Col 13 lines 38-40, Col 17 lines 48--Col 18 lines 1-27 wherein the prior art teaches the central computer/server interfaces with remote terminals using standard protocol and conversions between two protocols, Col 20 lines 36-44 wherein the prior art teaches the interchange interface module converts information to a format that is compatible; Col 30 lines 55-67 wherein the prior art teaches the information is combined and reformatted to conform with ATM, Col 40 lines 1-23, 47-65, Col 47 lines 35-49), wherein:
the terminal apparatus comprises a first interface, the first interface including at
least a user interface and a first communication interface to connect the terminal apparatus and the server, each of the plurality of cash processing machines comprises a second interface that is different for each machine type respectively, the second interface comprises at least a second communication interface that connects the respective cash processing machine and the server and the server comprises a relay processing section that receives the first processing request from the terminal apparatus via the first communication interface ((Lawlor) in at least Abstract; Col 4 lines 17-27 wherein the prior art teaches based on manufacturer ATM’s have different input/interface means, Col 4 lines 27-34 wherein the prior art teaches ATM for use in financial transaction such as deposits/withdrawal; Col 8 lines 30-55 wherein the prior art teaches newer ATM models interface different from , the second interface comprises at least a second communication interface that connects the respective cash processing machine and server ((Lawlor) in at least Col 4 lines 17-27 wherein the prior art teaches based on manufacturer ATM’s have different input/interface means, Col 8 lines 30-55 wherein the prior art teaches newer ATM models interface different from extremely different from standard ATM interface, Col 17 lines 48-Col 18 lines 1-24), converts the first processing request into a second processing request in conformity with the second communication interface of the cash processing machine ((Lawlor) in at least FIG. 1, FIG. 12; Col 4 lines 6-16, lines 35-39, Col 6 lines 62-Col 7 lines 1-13, Col 13 lines 38-40, Col 17 lines 48--Col 18 lines 1-27 wherein the prior art teaches the central computer/server interfaces with remote terminals using standard protocol and conversions between two protocols, Col 20 lines 36-44 wherein the prior art teaches the interchange interface module converts information to a format that is compatible; Col 30 lines 55-67 wherein the prior art teaches the information is combined and reformatted to conform with ATM, Col 40 lines 1-23, 47-65, Col 47 lines 35-49), and passes the converted second processing request to the cash processing machine ((Lawlor) in at least FIG. 1, FIG. 12; Col 4 lines 6-16, lines 35-39, Col 6 lines 62-Col 7 lines 1-13, Col 13 lines 38-40, Col 17 lines 48--Col 18 lines 1-27 wherein the prior art teaches the central computer/server interfaces with 
Lawlor makes obvious but does not explicitly teach:
a server;
Although Lawlor does not explicitly recite the term “server”, a server is a computer or computer program that provides functionality for other programs and devices.   The prior art teaches a central computer with would have led one of ordinary skill in the art to arrive to the claimed invention. 
Lawlor does not explicitly teach:
first communication interface
a processing layer
a relay processing section
the relay processing section presents an inventory amount of cash managed by the cash processing machine, to the terminal apparatus, in response to the first processing request by the terminal apparatus.
Choudhury teaches:
first communication interface ((Choudhury) in least FIG. 1 wherein the prior illustrates a plurality of interfaces; para 0065, para 0075, para 0104, para 0106)
a processing layer ((Choudhury) in least para 0075, para 0104, para 0106)
the relay processing section presents an inventory amount of cash managed by the cash processing machine, to the terminal apparatus, in response to the first processing request by the terminal apparatus.((Choudhury) in at least FIG. 10A-C; para 0128)
Both Lawlor and Choudhury are directed toward ATM processes related to cash withdrawals/deposits.  Choudhury teaches the motivation of informing customer that an ATM is out of cash so that the customer can be directed to a different ATM so the customer can continue the transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the ATM process of Lawlor to include the cash status of Choudhury since Choudhury teaches the motivation of informing customer that an ATM is out of cash so that the customer can be directed to a different ATM so the customer can continue the transaction.
Savage teaches:
the terminal apparatus comprises a first interface, the first interface including at least a user interface and a first communication interface to connect the terminal apparatus and the server, ((Savage) in at least para 0007, para 0012, para 0019)
Both Lawlor and Savage are directed toward user devices communicating with central service servers.  Savage teaches the motivation of a first communication interface in order to communicate with a service server for retrieving information to be presented to the user.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the communication details between user and central computer/server of Lawlor to include a first communication .   
Conclusion
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive. EP 2,736,005 A1 by Maholov.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MARY M GREGG/Examiner, Art Unit 3697